DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 7 May 2019 which claims priority to PCT/BR2016/000119 filed 7 November 2016.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Specification
The use of the terms Teflon, Vectran, and Hytrel, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
In addition, multiple portions of the specification, for example [0032] (“light-than-air platform”), appear to be machine translations resulting in grammatical errors throughout the specification.  Appropriate correction of the grammatical errors is required.

Claim Objections
Claims 19-36 are objected to because of the following informalities:  
Each claim is written as one continuous sentence without each new limitation being presented on a separate, indented line, or including the appropriate punctuation to include commas, semi-colons and  colons as is customary for claim formation.  
Claim 19: “aerial system comprising an aerial vehicle…” should be corrected to “aerial system comprising: an aerial vehicle…”
Claim 29: “mechanic support” should be corrected to “mechanical support”.
Claim 35: “and its” should be corrected to “and the aerial vehicles”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “friction”, does not reasonably provide enablement for “no friction”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The specification does not provide enablement for the winding of cable wherein “no friction” is realized.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23, 26, 29, 30-32, 35-36 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "a lighter-than-air platform" in line 2 resulting in a lack of clarity as the “lighter-than-air platform” was previously introduced in claim 20. For examination purposes, the limitation will be interpreted as “the lighter-than-air platform”.
Claim 21 recites the phrase “wherein when the aerial vehicle comprises the lighter-than-air platform, which includes a gondola…” rendering the claim unclear as the language does not convey whether the “aerial vehicle” or “lighter-than-air platform” are being further limited.  For examination purposes, the limitation will be interpreted as “wherein when the aerial vehicle comprises the lighter-than-air platform, the aerial vehicle includes a gondola…”
Claim 22 recites the limitation “a cigar shape” which renders the claim unclear as “a cigar shape” does not convey a concrete shape for which the aerial vehicle can incorporate.  For examination purposes, the limitation will be satisfied by any aerial vehicle with an oblong elliptical shape.
Claim 22 recites the limitation “designed to withstand winds…” rendering the claim unclear as the breadth of what constitutes “withstand” is not clear.  For examination purposes, the limitation will be satisfied by any aerial vehicle which constitutes an aerodynamic shape.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “safety actuators” in claim 23 is used by the 
Claim 26 recites the limitation "the lighter-than-air platform” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be interpreted as “the aerial vehicle”.
Claim 26 recites the limitation “with the maintenance of the flight ensured in the carrying of these gases” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be interpreted as “wherein a maintenance of a flight is ensured by a delivery of the gases”.
The term "preferably" in claim 29 is a relative term which renders the claim indefinite.  The term "preferably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation will be interpreted as “substantially”.
Claims 19 and 29 recite the term “configured to prevent atmospheric discharge attraction” which renders the claim unclear as any cable not made exclusively from, or coated in an electrical conducting material can be considered to be “configured to prevent atmospheric discharge attraction”.  For examination purposes, the limitation will be satisfied by any cable made of materials which provide insulating capability against electrical current.
Claims 30-32 contain the trademark/trade names Teflon, Vectran, and Hytrel respectively.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe various 
Claim 35 recites the limitation “an aerial vehicle” in line 2 rendering the claim unclear, as claim 34 from which claim 35 depends has already introduced “an aerial vehicle”.  For examination purposes, the limitation will be interpreted as “the aerial vehicle”.
The term "little" in claim 35 is a relative term which renders the claim indefinite.  The term "little" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation will be satisfied by any tethering cable which can be coiled around a drum by a winch.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “favoring” in claim 35 is used by the claim to mean “allowing,” while the accepted meaning is “feel or show approval or preference for.” The term is indefinite because the specification does not clearly redefine the term. For examination purposes, the limitation will be interpreted as “allowing”.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “adapted” in claim 36 is used by the claim to mean “configured,” while the accepted meaning is “make suitable for a new use or purpose, modify.” The term is indefinite because the specification does not clearly redefine the term. For examination purposes, the limitation will be interpreted as “configured”.
Claim 36 recites the phrase “hydrogen and helium gas” before the phrase “in the case the gas is hydrogen” rendering the claim indefinite due to a lack of clarity.  If the system can use both hydrogen and .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20, 24-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2014/0374537).
- Regarding Claim 19: Anderson discloses a tethered aerial system (1, fig. 1) comprising: 
an on-board electrical energy generator (5, fig. 2, “wind turbine is connected to a gearbox and electrical generator” [0035]) for powering on-board electronics (“power the airship and it’s payload” [0035]), 
an aerial vehicle (4, “airship envelope” [0031]), and 
a payload (“payload” [0035]), 
wherein said aerial vehicle (4) is configured to connect to the ground (3, fig. 1 “ground station” [0030], fig. 1 illustrates the system connected to the ground) by a tethering cable (2, fig. 1) which is configured to prevent atmospheric discharge attraction (“hydrogen gas…delivered to the airship via the tether” [0035], the tether disclosed by Anderson is equivalent to a tether configured to prevent atmospheric discharge attraction as if it was not, atmospheric discharge attraction would pose a risk to the system as hydrogen is extremely flammable).
- Regarding Claim 20: Anderson discloses the system according to claim 19, wherein the aerial vehicle is selected from the group consisting of: a lighter-than-air platform (4, “airship” [0031]), an aerial vehicle with rotary wings (5, “wind turbine” [0030]; the wind turbine is a type of rotary wing), an aerial vehicle with fixed 
- Regarding Claim 24: Anderson discloses the system according to claim 19, wherein the on-board electrical energy generator (5, “wind turbine is connected to a gearbox and electrical generator” [0035]), comprises a fuel cell (“fuel cell” [0015]) configured to run on hydrogen gas (“recombine the stored hydrogen with oxygen to provide the required amount of electrical power” [0015]), and wherein the tethering cable (2) is configured to carry a flow of hydrogen gas to the aerial vehicle (1, “generated in the ground station and delivered to the airship via the tether” [0035]).  
- Regarding Claim 25: Anderson discloses the system according to claim 19, wherein the on-board electrical energy generator (5) comprises a wind energy generator (“wind turbine” [0030]).
- Regarding Claim 26: Anderson discloses the system according to claim 25, wherein the lighter-than-air platform (4) is inflated with hydrogen gas (“filled with hydrogen gas” [0035]), wherein a maintenance of a flight is ensured by a delivery of the gases by a tube contained within the tethering cable (2, “generated in the ground station and delivered to the airship via the tether” [0035], the hydrogen is supplied to the platform to maintain flight).
- Regarding Claim 28: Anderson discloses the system according to claim 19, wherein the payload (”payload” [0035]) comprises circuits responsible for performing telecommunications and visual monitoring (“aerial surveillance or radio telecommunications equipment” [0014]).

Claims 29-31, 33-34 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2013/0299629).
- Regarding Claim 29: Lee discloses a tethering cable (102, fig. 2a-b) for a tethered aerial system (10, fig. 1), configured to prevent atmospheric discharge attraction (“insulated electrical cables” [0062], the insulated electrical cables allow the tether to be configured to prevent atmospheric discharge attraction), wherein the tethering cable (102) is formed of electrical insulation materials (204, “insulated electrical cables” [0062], “synthetic fibers” [0062]), substantially comprising a tube (105) for carrying helium gas (“helium feed-tube” [0067]) encased in a mechanical support synthetic fiber (204, “high-strength synthetic 
- Regarding Claim 30: Lee discloses the tethering cable according to claim 29, wherein the tube for carrying helium gas (105) is made of Teflon (“high density polyethylene” [0058], high density polyethylene is analogous to Teflon).
- Regarding Claim 31: Lee discloses the tethering cable according to claim 29, wherein the synthetic fiber (204) for mechanical support (“high-strength” [0062]) is made of Vectran, with a mechanical strength functionality (“strengthening members consisting of … Vectran” Claim 30 of Lee).
- Regarding Claim 33: Lee discloses the tethering cable according to claim 29, further including fiber optics (208, “telecom grade optical fibers” [0062]) passing through the synthetic fiber (204, fig. 2a illustrates the fiber optics passing through the synthetic fiber), which are coated with an electrical insulating material (telecom grade optical fibers are inherently coated with an electrical insulating material).
- Regarding Claim 34: Lee discloses the tethering cable according to claim 29, wherein the cable (102) is configured to have one of its ends connected to an aerial vehicle (10, fig. 1 illustrates one end of the cable connected to an aerial vehicle) of a tethered aerial system (fig. 1), and wherein the cable (102) is configured to be fixed to the ground by a tethering device (101, the cable acts as the tethering device, “ground based” [0038]) directly connected to a gas source (101, “helium ballast tank” fig. 1).
- Regarding Claim 36: Lee discloses the tethering cable according to claim 29, wherein the tethering cable (102) is configured to provide a flow of helium gas (“helium feed-tube” [0067]) through the tube (105) for maintaining flight capacity of the tethered aerial system (10, “maintaining altitude” [0046]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Lee (US 2013/0299629).
- Regarding Claim 21: Anderson discloses the system according to claim 20, wherein when the aerial vehicle (4) comprises the lighter-than-air platform (4), stabilizing empennages (6) a deflation device (“hydrogen system allows the airship to be deflated” [0043]) and a light indicating device (9, “flashing red or white obstruction lights” [0034]).  Anderson does not disclose wherein the aerial vehicle includes a gondola.
However, Lee discloses a similar system (fig. 1) wherein the aerial vehicle (10) includes a gondola (“gondola” [0023]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Anderson to incorporate the gondola of Lee to allow for the payload to be disposed externally to the airship and allow the internal volume of the payload to be dedicated to the volume of lifting gas to allow for increased buoyancy of the lighter-than-air platform.
- Regarding Claim 22: Anderson as modified discloses the system according to claim 21, wherein the lighter-than-air platform (4) comprises an aerostat (“inflatable aerostat” [0036]) having one or more of the following features: a cigar shape (fig. 1-5 illustrate an elliptical oblong shape, allowing for a cigar shape).
- Regarding Claim 23: Anderson as modified discloses the system according to claim 21, wherein the deflation device (“hydrogen system allows the airship to be deflated” [0043]), and the light indicating device (9) are configured as safety devices (“lighting in accordance with chapter 11 of Advisory Circular AC 70/7460-1K” [0034] for the lighting device; “minimize any possible damage” [0046] for the deflation device).
- Regarding Claim 27: Anderson as modified discloses the system according to claim 21, comprising drive circuits for the deflation device (“hydrogen recovery system” [0016]) and the light indication safety device (9), the on-board electrical energy generator (5) and the payload (“payload” [0035]).  Lee discloses wherein the gondola is fixed to the lighter-than-air platform and comprises a data retrieval and communication unit mounted on the airship to a gondola ([0023]) allowing for the various drive circuits of Anderson (encompassed by the “data retrieval and communication unit” of Lee) to be mounted to the gondola as disclosed.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sellers et al. (US 2018/0994619).
- Regarding Claim 32: Lee discloses the tethering cable according to claim 29, with the coating of electrical insulating material (202).  Lee does not disclose wherein the coating of electrical insulating material is formed of PTFE or Hytrel.
However, Sellers discloses a similar tethering cable (500, fig. 5) with a coating of electrical insulating material (540) wherein the coating is formed of hytrel (“hytrel” [0113]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coating of Lee to incorporate hytrel as in Sellers as it has been held that a prima facie obviousness exists where the selection of a known material is based on its suitability for its intended use.

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Anderson (US 2014/0374537).
- Regarding Claim 35: Lee discloses the tethering cable according to claim 34, wherein the tethering device (102) is configured for tethering of an aerial vehicle (10), and its control on the ground (fig. 1 illustrates the ground ballast station controlling the aerial vehicle).  Lee does not disclose wherein the tethering cable is configured to permit the aerial vehicle to rotate around its vertical and horizontal axes, allowing the winding of a safety cable with little or no friction.
However, Anderson discloses a similar tethering cable (2) wherein the tethering cable (2) is configured to permit the aerial vehicle (4) to rotate around it’s vertical and horizontal axes ( “self-orients” [0047], the airship is allowed to rotate as needed), allowing the winding of a safety cable (8, fig. 10) with little friction (fig. 10 illustrates a winch or drum-type mechanism ([0044]) to allow for raising and lowering of the tether line).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the tethering cable of Lee to incorporate the winching of Anderson to allow for the height of the aerial vehicle to be changed if required for weather reasons, as disclosed by Anderson in [0046].

However, Anderson discloses a similar tethering cable (2, fig. 1) configured to provide a flow of hydrogen (““hydrogen gas…delivered to the airship via the tether” [0035]) to act as a fuel feed for a fuel cell (“fuel cell” [0015]) to generate electrical energy (“provide the required amount of electrical power” [0015]) for the payload (“payload” [0035]) of the tethered aerial system (fig. 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the tethering cable of Lee to incorporate the hydrogen gas of Anderson, to allow for the hydrogen to provide fuel for the fuel cell to provide electrical power to the system, as disclosed by Anderson in [0015].

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                           2/17/2021